DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In [0021] stator core “45” should read “52”.
In [0058] on the top of p. 26 “filter” should read “filler”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 20060113856 A1, hereinafter “Tanno”) in view of Schr                                
                                    
                                        
                                            o
                                        
                                        ¨
                                    
                                
                            der (WO 2018219859 A1).
Regarding claim 1, Tanno teaches an axial gap motor (“There is provided, at a low cost, an axial air-gap electronic motor capable of preventing a magnet from coming off and carrying out position detection more surely”, [abstract]) comprising: 

    PNG
    media_image1.png
    353
    391
    media_image1.png
    Greyscale

a rotor (Fig. 1, 3) configured to rotate around a rotation axis (Fig. 1, imagine a line formed axially through shaft 4) (“The rotors 3 are fixed coaxially on a rotor output shaft 4 for developing a rotation driving force”, [0041]); and 
a stator (Fig. 1, 2) disposed to be opposed to the rotor across a gap
wherein the rotor includes: 

    PNG
    media_image2.png
    309
    508
    media_image2.png
    Greyscale

a hub (see modified Fig. 4A); 
an annular rim (see modified Fig. 4A) located on an outer side of the hub and holding a permanent magnet (Fig. 4A, 32a-32h); 
a coupling section coupling the hub and the rim (see modified Fig. 4A) and including a recess (Fig. 4A, 34) having a first opening opened on a surface facing one end side in the axial direction (Fig. 1, see recesses of 31 open on both axial sides); 
a first plate member (Fig. 1, 5) disposed on the one end side of the coupling section (Fig. 1, 5 is on left end of the coupling section) and covering at least a part of the first opening in plan view from the axial direction.
Tanno does not teach a member disposed in the recess and having density lower than density of the coupling section.

    PNG
    media_image3.png
    511
    472
    media_image3.png
    Greyscale

Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der teaches a rotor for an electric motor (“Arrangement of armature laminations, rotor for use in an electric motor with such an arrangement of armature laminations and electric motor with such a rotor”, [0001]) wherein the rotor (Fig. 4, 4) comprises a member (Fig. 4, 16) disposed in the recess (Fig. 4, space where 16 inserts into) and having density lower than density of the coupling section (Fig. 4, 24) (“According to a further embodiment, in which a permanent magnet is arranged between two adjacent armature blocks, a plastic overmoulding is provided at least on the inside of the individual armature blocks and permanent magnets for structural support, which extends between the web-like connecting sections of the two installation positions of the armature plates. The plastic encapsulation can be formed from an encapsulated thermoplastic or duroplastic material…Such a plastic encapsulation is therefore to be understood as optional and contributes on the one hand to the structural support and on the other hand to the weight saving of such a proposed laminated core”, [0013]).
Notice that the plastic encapsulation 16 would only contribute to the weight saving of the rotor core if its density was less than that of the lamination which includes the coupling section.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the axial gap motor of Tanno by filling the rotor recesses with the plastic of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der.
This would have the advantage of balancing the design variables of providing structural support to the rotor, while also improving operation by making the rotor lighter (“However, in recent years, there is a demand for increase in speed and size of a motor and hence required strength for the support has been enhanced. Also, there is a demand for weight saving even in the case where the increase in size is not necessary, so that it is desired to achieve high strength that corresponds to the weight saving. However, as described above, in the related-art material, the nonmagnetic property and the high strength are in the relation of trade-off and hence the material cannot satisfy the above demands. In addition, in the case of a relatively thick support, there is also a problem that a work rate is small and necessary strength is difficult to obtain”, [0010], Tanaka et al. (US 20150054360 A1)).
Regarding claim 3, Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der teaches the axial gap motor according to claim 1.
Tanno does not teach wherein the member is filled in the recess.
Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der further teaches wherein the member is filled in the recess (Fig. 4, 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the axial gap motor of Tanno by filling the rotor recesses with the plastic of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der.
This would have the advantage of balancing the design variables of providing structural support to the rotor, while also improving operation by making the rotor lighter (“However, in recent years, there is a demand for increase in speed and size of a motor and hence required strength for the support has been enhanced. Also, there is a demand for weight saving even in the case where the increase in size is not necessary, so that it is desired to achieve high strength that corresponds to the weight saving. However, as described above, in the related-art material, the nonmagnetic property and the high strength are in the relation of trade-off and hence the material cannot satisfy the above demands. In addition, in the case of a relatively thick support, there is also a problem that a work rate is small and necessary strength is difficult to obtain”, [0010], Tanaka et al. (US 20150054360 A1)).
	Regarding claim 10, Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der teaches the axial gap motor according to claim 1.
Tanno does not teach wherein the member is a resin material.
Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der further teaches wherein the member is a resin material (“The plastic encapsulation can be formed from an encapsulated thermoplastic or duroplastic material”, [0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the axial gap motor of Tanno by filling the rotor recesses with the resin of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der.
This would have the advantage of balancing the design variables of providing structural support to the rotor, while also improving operation by making the rotor lighter (“However, in recent years, there is a demand for increase in speed and size of a motor and hence required strength for the support has been enhanced. Also, there is a demand for weight saving even in the case where the increase in size is not necessary, so that it is desired to achieve high strength that corresponds to the weight saving. However, as described above, in the related-art material, the nonmagnetic property and the high strength are in the relation of trade-off and hence the material cannot satisfy the above demands. In addition, in the case of a relatively thick support, there is also a problem that a work rate is small and necessary strength is difficult to obtain”, [0010], Tanaka et al. (US 20150054360 A1)).
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno in view of Schr                                
                                    
                                        
                                            o
                                        
                                        ¨
                                    
                                
                            der and Sasaki et al. (US 20190044401 A1, hereinafter “Sasaki”).
Regarding claim 2, Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der teaches the axial gap motor according to claim 1.
Tanno does not teach wherein the member is in contact with the first plate member.
 
    PNG
    media_image4.png
    583
    486
    media_image4.png
    Greyscale

Sasaki teaches a rotor (“As illustrated in FIG. 14, the rotor 130 includes a first magnet layer 150, a second magnet layer 160, a fastening mechanism 170, and a positioning mechanism 180”, [00143]) for an axial air gap electric motor wherein the member (Fig. 14, 160) is in contact with the first plate member (Fig. 14, 171). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der by having the member in contact with a support plate as taught by Sasaki.
This would have the advantage of providing improved mechanical support for the member (“The first end plate 171 and the second end plate 173 are fastened to each other via the rotor structural member 172 by being subjected to screwing using a bolt BLT. Thus, the fastening mechanism 170 fastens the first magnet layer 150 and the second magnet layer 160 in the axial direction Da”, [0149]).
Regarding claim 8, Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der teaches the axial gap motor according to claim 1.
Tanno further teaches wherein the recess includes a second opening opened on a surface facing another end side in the axial direction of the coupling section (Fig. 1, the recess is open on both axial sides).
 Tanno does not teach the rotor including a second plate member disposed on the other end side of the coupling section and covering at least a part of the second opening in the plan view from the axial direction.
Sasaki teaches a rotor (“As illustrated in FIG. 14, the rotor 130 includes a first magnet layer 150, a second magnet layer 160, a fastening mechanism 170, and a positioning mechanism 180”, [00143]) for an axial air gap electric motor including a second plate member (Fig. 14, 173) disposed on the other end side of the coupling section (Fig. 14, 180) and covering at least a part of the second opening in the plan view from the axial direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der by including two plates disposed on either side of the coupling section as taught by Sasaki. 
This would have the advantage of providing improved mechanical support for the member (“The first end plate 171 and the second end plate 173 are fastened to each other via the rotor structural member 172 by being subjected to screwing using a bolt BLT. Thus, the fastening mechanism 170 fastens the first magnet layer 150 and the second magnet layer 160 in the axial direction Da”, [0149]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno in view of Schr                                
                                    
                                        
                                            o
                                        
                                        ¨
                                    
                                
                            der and Williams (US 6046518 A).
Regarding claim 11, Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der teaches the axial gap motor according to claim 10.
Tanno does not teach wherein the member is silicone rubber.
Williams teaches an axial gap motor (“An axial gap electrical machine employs a coil assembly embedded in epoxy and coated with a rubbery substance having different degrees of hardness”, [abstract]) with a stator support hub made of silicone rubber (“Stator 400 also includes a stationary support hub 470 which supports the coil sets. Hub 470 is coated with a rubbery material 474 having a hardness of about 40 shore A, such as silicone rubber”, col. 5, 1-4).

    PNG
    media_image5.png
    751
    426
    media_image5.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der by making the member made of the silicone rubber taught by Williams.
Silicone rubber has the advantage of being a hard material which makes it good for use in a support structure (“Stator 400 also includes a stationary support hub 470 which supports the coil sets. Hub 470 is coated with a rubbery material 474 having a hardness of about 40 shore A, such as silicone rubber”, col. 5, 1-4).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno in view of Schr                                
                                    
                                        
                                            o
                                        
                                        ¨
                                    
                                
                            der and Inomoto et al. (US 20190280575 A1, hereinafter “Inomoto”).
Regarding claim 12, Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der teaches the axial gap motor according to claim 10.
Tanno does not teach wherein the member is a foamed body.
Inomoto teaches a rotor of an electric motor (“Conventionally, a rotor of a motor in which a plurality of magnets are arranged on a rotor plate fitted to a shaft in the circumferential direction has been known”, [0003]) where the rotor contains a support structure (Fig. 3, 33) made of a foamed body (“It is referable that the magnet unit further includes a foam material that is provided at the outer peripheral side of the holding ring, and that is provided at an inner peripheral side of the protection cover, the foam material having a shape with no bending portion for the protection cover”, [0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial gap motor of Tanno in view of Schr                        
                            
                                
                                    o
                                
                                ¨
                            
                        
                    der by making the member made of the foam taught by Inomoto.
This would have the advantage of making the member lightweight while still being mechanically supportive (“To reduce weight, the foam ring 33 is made of a foam material. For example, the foam material includes a metal foam material (or a porous material) that has a high conductivity and that is a nonmagnetic material, a resin foam material containing a fibrous material to increase the conductivity, or the like”, [0052]). 
Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Tanno in view of Schr            
                
                    
                        o
                    
                    ¨
                
            
        der teaches the axial gap motor according to claim 1.
Tanno does not teach wherein the first plate member includes a first through-hole that causes an inside and an outside of the recess to communicate.

    PNG
    media_image6.png
    359
    506
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    356
    474
    media_image7.png
    Greyscale

Kima et al. (JP 2013031242 A, hereinafter “Kima”) teaches a rotor (Fig. 1, 2a and 2b) for an axial air gap motor (“The present invention relates to a rotor of an axial gap motor”, [0001]) wherein the rotor core (Fig. 2b, 7) contains through-holes 7b that cause an inside and an outside of the recess (Fig. 3b, 13) (notice that figure 3b is a reverse view of Fig. 2b) to communicate.	
 However, rotor core 7 cannot reasonably be characterized as a plate member. The plate member of claim 1 covers the coupling section of the rotor. The coupling section of the rotor of Kima is found on the rotor core 7, so it is unreasonable to say that the rotor core 7 covers itself. 
On the other hand, the rotor case (Fig. 2b, 10) of Kima can reasonably be characterized as a plate member, but the through-holes 16 of 10 do not cause an inside and an outside of the recess of 7 to communicate—as the recesses of 7 can be seen to face away from these through-holes. Furthermore, these holes are later filled with screws which would also prohibit communication via the through-holes. 
The prior fails to anticipate or render obvious this limitation in the context of all the other limitations of the claim. 
	Regarding claims 5-7, these claims are allowable by virtue of their dependence on claim 4. 
	Regarding claim 9, this claim contains the limitation of claim 4 discussed above and is therefore allowable based on the same reasoning. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834